                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           CIVIL CASE NO. 3:21-cv-00259-RJC
                      (CRIMINAL CASE NO. 3:18-cr-00117-RJC-DCK-1)


RASHAWN DONNELL WILLIAMS,           )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                              ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

        THIS MATTER is before the Court on Petitioner’s Pro Se Motion to Vacate Sentence

under 28 U.S.C. § 2255. [CV Doc. 1].1

I.      BACKGROUND

        On March 21, 2018, Petitioner Rashawn Donnell Williams (“Petitioner”) was charged in a

Bill of Indictment with one count of conspiracy to murder a federal employee in violation of 18

U.S.C. § 1114 (Count One); one count of attempted murder of a federal employee in violation of

18 U.S.C. §§ 1114 and 2 (Count Two); one count of aiding and abetting the discharge of a firearm

in furtherance of a crime of violence, that is, attempted murder of a federal employee charged in

Count Two, in violation of 18 U.S.C. § 924(c)(1)(A)(iii) (Count Three); and (4) one count of being

a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) (Count Four). [CR Doc.

1].

        The parties reached a plea agreement pursuant to which Petitioner agreed to plead guilty


1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:21-cv-00259-
RJC, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:18-cr-00117-RJC-DCK-1.



           Case 3:21-cv-00259-RJC Document 2 Filed 06/15/21 Page 1 of 6
to Counts Two and Three and the Government agreed to dismiss Counts One and Four of the

Indictment. [CR Doc. 39: Plea Agreement]. The parties also agreed pursuant to Fed. R. Crim. P.

11(c)(1)(C) to “make the binding recommendation to the Court that the [Petitioner] be sentenced

to a term of 30 years imprisonment.” [Id. at ¶ 7 (emphasis in original)]. On November 14, 2018,

Petitioner pled guilty in accordance with the plea agreement and admitted to being guilty of the

charges to which he pleaded guilty. [See CR Doc. 41: Acceptance and Entry of Guilty Plea; id. at

¶ 22]. At the plea hearing, the Government noted that the plea agreement was offered pursuant to

Rule 11(c)(1)(C) and that, “if the Court accepts the plea agreement, the Court may not impose a

greater sentence than that agreed by the parties in this plea agreement.” [CR Doc. 91 at 7: Plea

Hearing Tr.].

       Petitioner was sentenced on December 11, 2019. Before sentencing, Petitioner’s attorney

filed a written objection to Petitioner’s § 924(c) conviction, arguing under Johnson v. United

States, 135 S.Ct. 2551 (2015), United States v. Davis, 139 S.Ct. 2319 (2019), and United States v.

Simms, 914 F.3d 229 (4th Cir. 2019) (en banc), that attempted murder of a federal employee “also

fails to satisfy the force clause because, like conspiracy, it does not ‘invariably require the actual,

attempted, or threatened use of force.” [CR Doc. 70: Objections to PSR]. The Government moved

for a downward departure from the applicable guidelines range pursuant to U.S.S.G. §5K1.1,

requesting a total sentence of 28 years, rather than the 30-year sentence recommended in the plea

agreement. [CR Doc. 66].

       At sentencing, the Court overruled Petitioner’s objection to the § 924(c) conviction, [CR

Doc. 89 at 4: Sentencing Tr.], and agreed to be bound by the parties’ recommended 30-year

aggregate sentence under Rule 11(c)(1)(C), [id. at 3]. The Court also granted the Government’s

motion under §5K1.1. [Id. at 5]. The Court sentenced Petitioner to a term of imprisonment of 216



                                                  2

           Case 3:21-cv-00259-RJC Document 2 Filed 06/15/21 Page 2 of 6
months on Count Two and a consecutive term of 120 months on Count Three for a total term of

imprisonment of 336 months, or 28 years. [Id. at 13]. Judgment on Petitioner’s conviction was

entered on December 31, 2019. [CR Doc. 75: Judgment]. Petitioner appealed his conviction and

sentence. [CR Doc. 79: Notice of Appeal]. Petitioner’s appellate counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether Petitioner’s § 924(c) conviction

was supported by a valid predicate crime of violence. United States v. Williams, 834 Fed. App’x

6, at *6 (4th Cir. 2021). The Fourth Circuit affirmed Petitioner’s § 924(c) conviction, reasoning

as follows:

                Our recent ruling in United States v. Taylor, 979 F.3d 203 (4th Cir.
                2020), forecloses a Davis challenge to [Petitioner’s] § 924(c)
                conviction, which was predicated on attempted murder.
                Specifically, Taylor instructs that an attempt to commit a substantive
                crime that itself ‘requires the use of physical force’ likewise
                ‘necessarily involves the attempted use of force’ and so, too,
                qualifies as a categorial crime of violence. 979 F.3d at 209. As we
                explained in Taylor, it is settled in this circuit that murder qualifies
                as a crime of violence under the force clause because it requires such
                a use of force. Id. (citations omitted). In light of these authorities,
                we reject [Petitioner’s] argument that his § 924(c) conviction is
                invalid under Davis.

Williams, 834 Fed. App’x 6, at *6.

        On June 1, 2021, Petitioner filed a pro se motion to vacate sentence under 28 U.S.C. §

2255. [CV Doc. 1]. Petitioner claims he received ineffective assistance of counsel because his

attorney – allegedly – failed to “move to vacate [Petitioner’s] § 924(c) nor argue its vacatur under

Davis prior to nor during sentencing.” [Id. at 4]. Petitioner does not specify what relief he seeks

in this action. [See id. at 13].

II.     STANDARD OF REVIEW

        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

                                                   3

           Case 3:21-cv-00259-RJC Document 2 Filed 06/15/21 Page 3 of 6
proceedings” in order to determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that the motion to vacate

can be resolved without an evidentiary hearing based on the record and governing case law. See

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       Under 28 U.S.C. § 2255, a petitioner is entitled to relief when his original sentence “was

imposed in violation of the Constitution or laws of the United States, or [when] the court was

without jurisdiction to impose such sentence, … or is otherwise subject to collateral attack.” 28

U.S.C. § 2255(a). Here, Petitioner contends he received ineffective assistance of counsel because

his attorney failed to move to vacate his § 924(c) conviction under Davis because attempted murder

of a federal employee is not a crime of violence.

       Section 924(c) criminalizes the use of a firearm in furtherance of a “crime of violence.”

Under § 924(c), a crime is one of violence if it either “has an element the use, attempted use, or

threatened use of physical force against the person or property of another,” (the “force clause”) or

“by its nature involves a substantial risk that physical force against the person or property of

another may be used in the course of committing the offense” (the “residual clause”). 18 U.S.C.

§ 924(c)(3)(B).

       In Davis, the Supreme Court held that the residual clause of § 924(c)’s definition of “crime

of violence” is “unconstitutionally vague.” 139 S.Ct. at 2336. As such, Petitioner’s conviction on

Count Three is valid only if attempted murder qualifies as a “crime of violence” under § 924(c)’s

force clause. As the Fourth Circuit concluded in Petitioner’s appeal, attempted murder qualifies

as a crime of violence under § 924(c)’s force clause. Williams, 834 Fed. App’x 6, at *6 (citing

Taylor, 979 F.3d at 209). Petitioner’s conviction under 18 U.S.C. § 924(c), therefore, is and was



                                                 4

          Case 3:21-cv-00259-RJC Document 2 Filed 06/15/21 Page 4 of 6
valid and Petitioner’s claim for ineffective assistance of counsel based on his attorney’s alleged,

though unsupported, failure to make the contrary argument is without merit. Even if Petitioner

could show deficient performance, which the record directly contradicts, Petitioner cannot

establish prejudice because there is no “reasonable probability” that the result of the proceeding

would have been any different where attempted murder is a crime of violence for § 924(c)

purposes, in any event. See Strickland v. Washington, 466 U.S. 668, 694 (1984).

       In sum, Petitioner has failed to show that he is entitled to relief under § 2255. The Court

will, therefore, deny and dismiss Petitioner’s motion to vacate.

IV.    CONCLUSION

       Having concluded that Petitioner’s claim of ineffective assistance of counsel is without

merit, the Court will deny and dismiss Petitioner’s motion to vacate under § 2255.

       IT IS, THEREFORE, ORDERED that:

       (1) Petitioner’s § 2255 Motion to Vacate, Set Aside, or Correct Sentence [Doc. 1] is

           DENIED and DISMISSED.

       (2) IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

           Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

           appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

           (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

           jurists would find the district court’s assessment of the constitutional claims debatable

           or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied on

           procedural grounds, a petitioner must establish both that the dispositive procedural

           ruling is debatable and that the petition states a debatable claim of the denial of a

           constitutional right).



                                                 5

          Case 3:21-cv-00259-RJC Document 2 Filed 06/15/21 Page 5 of 6
      IT IS SO ORDERED.

Signed: June 15, 2021




                                       6

          Case 3:21-cv-00259-RJC Document 2 Filed 06/15/21 Page 6 of 6
